



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Vong, 2020 ONCA 745

DATE: 20201120

DOCKET: M51799 (C68010)

Simmons, Lauwers and Nordheimer
    JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Cun
    Chau Vong

Appellant

Nadia Guo, for the appellant/responding party

Nicolas de Montigny, for the respondent/moving
    party

Heard and released orally: November 18, 2020
    by video conference

On appeal from the conviction entered on November
    21, 2019 by Justice Peter C. West of the Ontario Court of Justice.

REASONS FOR DECISION

[1]

The Crown moves to quash this appeal on the
    ground that the charge in issue is a summary conviction offence and, consequently,
    any appeal from conviction lies to the Superior Court of Justice and not to
    this court.

[2]

We agree. The trial judge expressly referred
    to the section to which the appellant was pleading guilty, namely, s. 286.1(1)(b)(i)(A).
    He also amended the Information to record that specific offence. Section
    286.1(1)(b) specifically creates offences that are punishable on summary
    conviction, with different fines applicable depending on the nature of the
    offence. While there may be other issues surrounding the plea in this case,
    they are all matters that are properly addressed at the appeal. Those issues do
    not change the fact that this was a conviction arising out of a summary
    conviction offence and, thus, an appeal does not lie to this court.

[3]

The appeal is quashed.

Janet Simmons J.A.
P. Lauwers J.A.
I.B.V. Nordheimer J.A.


